NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thaddeus Faleski and Natalie Beaton on 8/26/2021.
The application has been amended as follows: 
Claim 1, line 13, delete “coloring agents”. 

Claim 4, line 12, delete “coloring agents”.

Claim 6, line 3, replace “an otherwise similar” to --a same--. 

Claim 7, line 12, delete “coloring agents”.

Claim 8, line 3, replace “an otherwise similar” to --a same--. 


Claim 10, line 3, replace “an otherwise similar” to --a same--; and delete “and with one or more blowing agents selected from hydrofluorocarbons (HFCs)”.
 
Claim 7, line 12, delete “coloring agents”.

Claim 15, line 11, delete “coloring agents”; and line 21, replace “wherein the PS copolymer contains” to --wherein the polystyrene (PS) is a PS copolymer containing--.

Claim 18, line 3, replace “an otherwise similar” to --a same--. 

Claim 19, line 3, replace “an otherwise similar” to --a same--; and delete “and the presence of one or more blowing agents selected from hydrofluorocarbons (HFCs)”. 

Claim 21, line 9, delete “coloring agents”; lines 12-13, delete “wherein the blending comprises”. 




Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3, 5-6, and 8-10 is the recitation in claim 1 of a polystyrene composition consisting of polystyrene, a blowing agent consisting of carbon dioxide, and a solubility and/or retention additive selected from mineral oil, epoxidized polybutadiene, or a combination thereof; and one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors, wherein an amount of the solubility and/or retention additive is selected such that an extrusion of the PS composition produces the extruded foam having the increased blowing agent concentration and/or blowing agent retention relative to a extruded foam made from a same PS composition absent the solubility and/or retention additive.
The primary reason for allowance of claim 4 is the recitation of a polystyrene composition for making an extruded foam having increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent a solubility and/or retention additive, the PS composition consisting essentially of: polystyrene, a blowing agent consisting of carbon dioxide, the solubility and/or retention additive selected from mineral oil (MO), epoxidized polybutadiene, or a combination thereof; one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors, wherein an amount of the solubility and/or retention additive is selected such that extrusion of the PS composition produces the extruded foam having the increased blowing agent concentration and/or blowing agent retention relative to a extruded foam made from a same PS composition absent the solubility and/or retention additive, wherein the polystyrene is selected from PS copolymers containing a metallic monomer, glycidyl methacrylate, or 2-hydroxylethyl methacrylate. 
The primary reason for allowance of claim 7 is the recitation of a polystyrene (PS) composition for making an extruded foam having increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same PS composition absent a solubility and/or retention additive, the PS composition consisting essentially of: polystyrene, a blowing agent consisting of carbon dioxide, the solubility and/or retention additive consists of epoxidized polybutadiene; and one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors, wherein an amount of the solubility and/or retention additive is selected such that extrusion of the PS composition produces the extruded foam having the increased blowing agent concentration and/or blowing agent retention relative to a extruded foam made from a same PS composition absent the solubility and/or retention additive. 
The primary reason for allowance of claims 11-14 and 16-20 is the recitation in claim 11 of a method of increasing blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same foamable mixture absent a solubility and/or retention additive during the producing of a low density polystyrene foam, the method comprising: forming a foamable mixture consisting of polystyrene, a blowing agent, the solubility and/or retention additive, wherein the solubility and/or retention additive is selected from mineral oil, epoxidized polybutadiene, or a combination thereof; and one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors, wherein the blowing agent comprises one or more hydrofluoroolefins (HFOs) or comprises the one or more HFOs and carbon dioxide as a co-blowing agent; producing the extruded foam by extruding the foamable mixture through a die and into a region of reduced pressure; and optimizing an amount of the solubility and/or retention additive such that extruded foam has an increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same foamable mixture absent the solubility and/or retention additive and retains at least one desired mechanical property of the extruded foam. 
The primary reason for allowance of claims 11-14 and 16-20 is the recitation in claim 11 of a method of increasing blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same foamable mixture absent a solubility and/or retention additive during the producing of a low density polystyrene foam, the method comprising: forming a foamable mixture consisting of polystyrene, a blowing agent, the solubility and/or retention additive, wherein the solubility and/or retention additive is selected from mineral oil, epoxidized polybutadiene, or a combination thereof; and one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors, wherein the blowing agent comprises one or more hydrofluoroolefins (HFOs) or comprises the one or more HFOs and carbon dioxide as a co-blowing agent; producing the extruded foam by extruding the foamable mixture through a die and into a region of reduced pressure; and optimizing an amount of the solubility and/or retention additive such that extruded foam has an increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same foamable mixture absent the solubility and/or retention additive and retains at least one desired mechanical property of the extruded foam. 
The primary reason for allowance of claim 15 of a method of increasing blowing agent concentration and/or a blowing agent retention relative to an extruded foam made from a same foamable mixture absent a solubility and/or retention additive during the producing of a low density polystyrene foam, the method comprising: forming a foamable mixture consisting of polystyrene (PS), a blowing agent, the solubility and/or retention additive, wherein the solubility and/or retention additive is selected from mineral oil, epoxidized polybutadiene, or a combination thereof; and one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors, wherein the blowing agent comprises one or more hydrofluoroolefins (HFOs) or comprises the one or more HFOs and carbon dioxide as a co-blowing agent; producing the extruded foam by extruding the foamable mixture through a die and into a region of reduced pressure; and optimizing an amount of the solubility and/or retention additive such that extruded foam has an increased blowing agent concentration and/or blowing agent retention relative to an extruded foam made from a same foamable mixture absent the solubility and/or retention additive and retains at least one desired mechanical property of the extruded foam, wherein the PS is a PS copolymer containing a metallic monomer, glycidyl methacrylate, or 2-hydroxyethyl methacrylate. 
The primary reason for allowance of claim 21 is the recitation of a method of producing a low density polystyrene (PS) foam, the method comprising, forming a foamable mixture consisting of polystyrene (PS), a blowing agent, a solubility and/or retention additive selected from mineral oil, epoxidized polybutadiene, or a combination thereof; and one or more additional additives selected from stabilizers, costabilizers, talc, UV stabilizers, lubricants, plasticizers, ultraviolet screening agents, oxidants, anti-static agents, ultraviolet light absorbents, processing oils, mold release agents, coloring agents, pigments, dyes, fillers, fragrances, odor masking agents, foaming aids, and deterioration inhibitors; and producing a foam by extruding the foamable mixture through a die and into a region of reduced pressure, wherein the blowing agent comprises one or more hydrofluoroolefins (HFOs) or comprise the one or more HFOs and carbon dioxide as co-blowing agent, and optimizing an amount of the solubility and/or retention additive to provide a balance between increased solubility and/or retention of the blowing agent in the foamable mixture and retention of at least one desired mechanical property of the low density PS foam. 

The closest prior art is the following: (1) Allmendinger et al. (US 2008/0058435); (2) Van Horn et al. (US 8,648,123); and (3) Wang et al. (US 2012/0208913).
Allmendinger et al. teach extruded polystyrene foams comprising polystyrene, a blowing agent, and further comprising from 0.05 to 10% by weight, based on the weight of the styrene polymer, of a plasticizer, with an expressly named example of plasticizer being mineral oil. See ¶31. Examples of polystyrene include high impact polystyrene and polystyrene copolymers. A foamable mixture is produced by melt-mixing the polystyrene and blowing agent, as well as any additives, in an extruder under pressure and extruding the melt, through a die (see ¶32) to give sheets or foam extrudates. See ¶19. An expressly named example of blowing agent is carbon dioxide. See ¶25. The foams formed in Allmendinger have a density, preferably, of from 10 to 50 g/l (see ¶53), which is a density of from about 0.6 to about 3 lb/ft3, which, as stated in ¶36 of the instant specification, makes the foams of Allmendinger et al. low density foams. Other materials which can added to the styrene polymer melt are additives, fillers, plasticizers, dyes, and pigments. See ¶31. 
Allmendinger requires the presence of a flame retardant, specifically Allmendinger discloses that a phosphorus compound such as DOPO (9,10-dihydroxo-9-oxa-10-phosphaphenanthrene 10-oxide). This is excluded from amended instant claims 1, 11, and 21. Allmendinger further fails to disclose that the polystyrene is selected from PS copolymers containing a metallic monomer, glycidyl methacrylate, or 2-hydroxyethyl methacrylate as required by instant claims 4 and 15. Allmendering fails to disclose that the composition includes epoxidized polybutadiene as required by instant claim 7. 
Van Horn et al. (US 8,648,123) teaches blowing agent compositions comprising hydrofluoroolefins (see abstract and entire document). The HFO can be combined with a coblowing agent, with a specifically named example being carbon dioxide.  The blowing agents are used to produce extruded polystyrene foams. In the Examples of Van Horn et al., the blowing agent composition is combined with polystyrene resin in an extruder under pressure, and is mixed and dissolved in the resin melt to produce an expandable composition. Additional additives such as plasticizers can added to the foamable composition to become a part of the foam (column 6, line 38). Other foam additives such as dyes, pigments, fillers, antioxidants, stabilizing agents, and mixtures including these can be added to the foamable resin of Van Horn et al. See column 6, lines 35-41. The expandable resin composition is extruded from the die where the drop in pressure initiates foaming. See column 8, lines 5 - 25 of Van Horn et al. Foams produced in Van Horn et al. have densities of, for example, 57.5 kg/m3, which is about 3.5 lb/ft3, or 49.3 kg/m3, which is about 3.0 lb/ft3. See Table 2. These meet “low density foam” as described in ¶36 of the instant specification. 
Van Horn fails to disclose that the foam compositions include mineral oil, epoxidized polybutadiene, or combinations thereof. Van Horn further fails to cure the deficiencies of Allmendinger et al. discussed above. 
Wang et al. teach foamable polystyrene compositions with enhanced blowing agent solubility and methods of making such polystyrene compositions by incorporating a polar additive in styrene polymers or copolymers (abstract). Examples of blowing agent include carbon dioxide, HFCs, CFCs, and combinations thereof. See ¶38. The polar additive can be selected from polar plasticizers, polar oligomers, and combinations thereof. The styrenic polymer may be admixed with other additives such as fire retardants, antioxidants, lubricants, blowing agents, UV stabilizers, antistatic agents, and the like. See ¶30. In an Example, epoxidized linseed oil is used as a polar additive. 
Wang et al. fail to disclose that the foamable compositions include mineral oil, epoxidized polybutadiene, or combinations thereof. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766